Case 1:19-cv-01578-MKB-CLP Document 11 Filed 03/19/19 Page 1 of 4 PageID #: 70

                                                                                   PJLED
UNITED STATES DISTRICT COURT                                                ★ mar J 9 2019 if
EASTERN DISTRICT OF NEW YORK

                                                                           Bf^QKLYl
UNITED STATES OF AMERICA,
                      Plaintiff,                               Civil Action No.

               V.




YARIN NADEL aka JOE NADEL,JOE MILLER;                        BRODIE, J.
MICHAEL NADEL aka MICKEY MILLER;
MOVING STATE TO STATE LLC;
STATE TO STATE MOVING NY INC.;
STATE TO STATE MOVING GROUP LLC;
DIRECT VAN LINES SERVICES INC.; and
                                                          POLLAK, M.J.
AROUND THE CLOCK MOVING SERVICES
INC.;
                      Defendants.




                               TEMPORARY RESTRAINING ORDER AND
                                   ORDER TO SHOW CAUSE


        This matter having come before the Court upon the application of plaintiff, the UNITED

STATES OF AMERICA,for an exparte temporary restraining order pursuant to 18 U.S.C.

§ 1345; the Complaint; the Declaration of Brian P. Smith, Special Agent with the Federal Bureau

ofInvestigation; the Certification ofthe Attorney for the United States; and the Memorandum of

Law in Support ofthe United States' Motion for Injunctive Relief:

        WHEREUPON THE COURT,having considered the matter, finds that:

        1.     There is probable cause to believe that defendants Yarin Nadel aka Joe Nadel, Joe

Miller; Michael Nadel aka Mickey Miller; Moving State to State LLC; State to State Moving NY

Inc.; State to State Moving Group LLC; Direct Van Lines Services Inc.; and Around the Clock

Moving Services Inc. are violating and are about to violate 18 U.S.C. § 1343;
Case 1:19-cv-01578-MKB-CLP Document 11 Filed 03/19/19 Page 2 of 4 PageID #: 71

 United States v. Nadel, et al.
Temporary Restraining Order and Order to Show Cause

          2.        The statutory conditions for granting a temporary restraining order under 18

U.S.C. § 1345 are therefore met;

          3.       Irreparable harm to the public is presumed in actions under 18 U.S.C. § 1345

where the statutory conditions are met. See United States v. Sovran, 755 F. Supp. 1165, 1179

(E.D.N.Y 1991). Nonetheless, even though a showing of irreparable harm is not necessary under

Section 1345 in order to obtain injunctive relief, permitting the defendants to continue to

perpetrate the alleged wire fraud would constitute irreparable harm. For example, immediate and

irreparable injury, loss, or damage,in the form of the sale, auction or disposition of victims'

property could result before defendants can be heard in opposition; and

          4.       Defendants' violations will continue unless a temporary restraining order is

issued.


          THEREFORE,IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. § 1345, pending a

hearing and determination on the United States' application for a preliminary injunction:

          A.       Defendants,their agents, officers and employees, and all other persons and

entities in active concert or participation with them, are temporarily restrained from:

               i. committing wire fraud, as defined by 18 U.S.C. § 1343;

            ii. selling, offering for sale, auctioning, consigning, destroying or otherwise disposing
                of any personal property received from customers for moving,including property
                stored by defendants on the premises of a third-party, without prior permission and
                approval from the Court;

           iii. removing personal property originally received from customers for moving, and
                now stored on the premises of a third-party, from the third-party premises without
                prior permission and approval from the Court;

           iv. raising the price of delivery, rate "per box,""per item," or "per pound," or the
               required deposit for services for any customers on the day of pickup or in the
               preceding 72 hours. Notwithstanding the foregoing, the defendants may quote a
               rate "per box,""per item," or "per pound," and calculate the number of boxes,
               items, or net weight ofthe items transported on the day of pickup, provided they
               provide weight tickets documenting the weight of the truck with and without the
Case 1:19-cv-01578-MKB-CLP Document 11 Filed 03/19/19 Page 3 of 4 PageID #: 72

 United States v. Nadel, et al.
Temporary Restraining Order and Order to Show Cause

                 property being transported, a bill oflading, and a receipt.

            V. destroying, deleting, removing, or transferring any and all business, financial,
               accounting and other records concerning defendants' operations and the operations
               of any other corporate entity ovmed or controlled, in whole or in part, by
                 defendants.

          B.       That within 2 business days from defendants' receipt of the Temporary

Restraining Order and Order to Show Cause, defendants shall provide copies ofthe Temporary

Restraining Order and Order to Show Cause to all storage facilities with which they do business,

informing them that defendants cannot take possession of any items in storage without prior

permission and approval from the Court; and, that within 4 business days from defendants'

receipt ofthe Temporary Restraining Order and Order to Show Cause, defendants shall provide

proof of such notice to the Court and the United States, including the name and addresses ofthe

entities and/or individuals to whom the notice was sent, how the notice was sent, and when the

notice was sent.


          C.       That within 5 business days from defendants' receipt ofthe Temporary

Restraining Order and Order to Show Cause, defendants provide an inventory ofthe contents of

all facilities containing the personal property of defendants' customers to the United States and

to the Court; that said inventory shall include:

          i.     the address ofthe storage facility,

         ii.     the number or identifier of any storage unit (e.g., locker #2, storage unit #112),

         iii.    the name,telephone number and e-mail address for any of defendants' customers
                 whose personal property are stored in the storage unit,

         iv.     the number of boxes ofthe customer's personal property stored in the storage unit,
                 and

          V.     the number and type of any non-boxed items belonging to defendants' customers
                 stored in the storage unit

(e.g., ABC Storage Center, Storage Unit 112, Customer John Doe,telephone(212)555-5555,
Case 1:19-cv-01578-MKB-CLP Document 11 Filed 03/19/19 Page 4 of 4 PageID #: 73

United States v. Nadel, et al.
Temporary Restraining Order and Order to Show Cause

JohnDoe@aol.com, 10 boxes, 1 couch,2 bicycles).

          IT IS HEREBY FURTHER ORDERED that defendants shall appear before this Court

and the Honorable nviftirgo V-. hwdie, _, United States District Judge,in courtroom
   Lp F      at the United States Courthouse, ICQ Federal Plaza, Central Islip, New York 11722, on
the 2nd day of April, 2018, at iP.'^O^S/p.m. to show cause why a preliminary injunction,
pursuant to Fed. R. Civ. P. 65,requested by the United States should not be granted.

          IT IS HEREBY FURTHER ORDERED that a copy ofthis Temporary Restraining Order

and Order to Show Cause, together with the Complaint,the Smith Declaration, the Certification

ofthe Attorney for the United States, the Memorandum of Law in Support ofthe United States'

Motion for Injunctive Relief, shall be served upon defendants via personal service, overnight

mail or overnight courier on or before the 21st day of March,2019.

        IT IS HEREBY FURTHER ORDERED that defendants shall serve and file any response

to the application for a preliminary injunction on or before // :00 a.m. on

2019, and that the United States shall serve and file any reply on or before // :00 a.m. on

  Na*Ch /J} .2019.


so ORDE^D this
        D this                   hour ofthe 19th day of March,2019.
                                 hour oft




HONOR.\BLE              £>Wcii>C
UNITED\STATES DISTRICT JUDGE




                                                      4
